


110 HR 2745 IH: To refund passport processing fees and international

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2745
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To refund passport processing fees and international
		  travel costs as a result of unreasonable delays in passport application
		  processing times, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Passport
			 and Travel Cost Reimbursement Act of 2007.
		2.FindingsCongress finds the following:
			(1)The Department of State has failed to
			 anticipate the increased level of demand for passports after implementing new
			 Western Hemisphere Travel Initiative rules required by Congress.
			(2)This failure has cost United States
			 citizens many thousands of dollars in unused or cancelled transportation,
			 accommodation, and tour reservations.
			(3)The Department’s proposal to refund fees
			 for failed expedited processing provides insufficient relief to citizens who
			 lost large sums of money through no fault of their own.
			(4)The United States Government has an
			 obligation to deal honestly and fairly with all individuals who come into
			 contact with it, and to remedy any hardship that arises as a result of its
			 negligence.
			3.Refund of passport
			 processing fees
			(a)In
			 generalThe Secretary of State shall refund to an eligible United
			 States citizen the fee paid by such citizen in connection with a properly
			 completed and submitted application for a United States passport if such
			 citizen applied or applies for such passport at any time between January 1,
			 2007, and December 31, 2007, and the time for processing of such passport with
			 respect to such citizen took—
				(1)12
			 or more weeks in the case of a regular application; or
				(2)3
			 or more weeks in the case of an expedited application.
				(b)Application for
			 refundTo be eligible to receive a refund under subsection (a), a
			 United States citizen shall submit to the Secretary an application for a refund
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			4.Refund of
			 international travel costs
			(a)In
			 generalThe Secretary of State shall refund to a United States
			 citizen eligible for a refund of a passport processing fee under section 3 the
			 cost incurred by such citizen for payment for an economy-class or comparable
			 ticket, subject to subsection (b), on an international flight departing from a
			 point in the United States if such flight was or is scheduled to depart at any
			 time between January 23, 2007, and December 31, 2007, and if such citizen was
			 or is unable to travel aboard such flight because such citizen was or is unable
			 to timely acquire a passport and such citizen missed or cancelled such
			 flight
			(b)Reduction in
			 amount of refund
				(1)In
			 generalThe Secretary shall
			 reduce the travel cost refund under subsection (a) by an amount equal to the
			 amount that the airline operating the flight on which such citizen was
			 scheduled to travel has refunded to such citizen as a result of such citizen’s
			 inability to travel aboard such flight, in accordance with the refund policies
			 of such airline.
				(2)Business-class
			 or first-class ticketA citizen who submits an application for a
			 refund under this section shall be limited to a refund in an amount equal to
			 the cost of an economy-class or comparable ticket for the international flight
			 on which such citizen was or is unable to travel, subject to any reduction
			 under paragraph (1).
				(c)InformationThe
			 Secretary shall request from airlines a list of United States citizens who paid
			 for tickets for international travel with such airlines but who did not travel
			 with such airlines during the time period specified in subsection (a).
			(d)Application for
			 refundTo be eligible to receive a refund under subsection (a), a
			 United States citizen shall submit to the Secretary an application for a refund
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
			5.Additional
			 assistance for certain individualsThe Secretary of State is authorized to
			 provide to a United States citizen who is eligible for a refund under sections
			 3 and 4 assistance if the Secretary determines that such citizen has suffered
			 an extraordinary financial hardship, such as any provable tour costs, as a
			 result of a delay in passport application processing times and missed or
			 cancelled international travel.
		6.CertificationThe Secretary of Homeland Security and the
			 Secretary of State may not implement the plan required under section 7209(b) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 8 U.S.C. 1185 note) with respect to the establishment of a single
			 implementation date for sea and land borders until such time as such
			 Secretaries have submitted to Congress in writing a certification that the
			 passport agencies of the Department of State are able to process applications
			 for passports with minimal disruption to the travel plans of United States
			 citizens.
		
